Chambers, J.
(dissenting) — I disagree with the majority that merely because some subjects are not “operative,” multiple unrelated subjects embraced by a bill or initiative do not violate article II, section 19 of the Washington State Constitution. Therefore, I respectfully dissent.
*443This initiative embraces at least two subjects. First, it limits the amount state and local governments may charge for motor vehicle licensing. Initiative Measure 776 (1-776) §§ 2, 3, 4, 6 & 8. Second, it calls for four counties to halt development of a voter-approved light rail transit system until the funding mechanisms are revisited and reap-proved. 1-776 §§ 1, 7. These subjects are not rationally related, and therefore the initiative violates our constitution.10
Our constitution requires that “[n]o bill shall embrace more than one subject, and that shall be expressed in the title.” Const, art. II, § 19 (emphasis added). The purpose of article II, section 19 is the prevention of “hodgepodge” legislation and “logrolling.” Power, Inc. v. Huntley, 39 Wn.2d 191, 198, 235 P.2d 173 (1951); Wash. Toll Bridge Auth. v. State, 49 Wn.2d 520, 525, 304 P.2d 676 (1956). It prevents the “ ‘crying evil’ ” of “ ‘confusion and distraction of the legislative mind by the jumbling together of incongruous subjects’ ” and “ ‘corrupt combinations of minorities with different interests to force the passage of bills with provisions which could never succeed if they stood on their separate merits.’ ” Power, Inc., 39 Wn.2d at 199 (quoting Commonwealth v. Barnett, 199 Pa. 161, 172, 48 A. 976 (1901)).
Our founders wisely required each bill to pass or fail on its own merits. Ill-conceived legislation should not pass simply because it is packaged with popular legislation. Our constitution protects voters “from having to vote for a law *444that they do not favor in order to obtain a law which they do.” Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 191, 11 P.3d 762, 27 P.3d 608 (2000) Bad motive on the part of the proponents is not required. Our constitution simply prohibits all logrolling.
We considered a similar issue nearly half a century ago. Wash. Toll Bridge Auth., 49 Wn.2d 520. There, this court considered whether a bill that (1) created a comprehensive financing system for toll roads and (2) specifically established a toll road violated article II, section 19. We found that it did because establishing a particular road “is not germane to the purpose of creating an authority for the establishment of toll roads generally.” Wash. Toll. Bridge Auth., 49 Wn.2d at 524; accord Amalgamated Transit, 142 Wn.2d at 217 (no rational relation between $30 license tabs and continuing methods of approving future taxes). Similarly, $30 license tabs across the entire state are not germane to the financing of a four-county transit system.
We are faced with a novel twist in this case, whether the proponent of a bill can escape the clear purpose of article II, section 19 by combining a mandatory subject with an unrelated nonmandatory one. For the exact reasons laid out by this court in Power, Inc., I would hold that it cannot. Allowing a hodgepodge of subjects, even nonoperative ones, creates the very “evil [of] confusion and distraction” article II, section 19 prohibits. Power, Inc., 39 Wn.2d at 199. Our constitution does not prohibit more than one “operative” subject; it is broader in its scope. Our constitution prohibits any bill from “embracing” more than one subject. I have found no exception in the text or jurisprudence of our constitution.11
*445The evils of logrolling are not eliminated (though they may be diminished) merely because some text is inoperative. Further, the proponents of future legislation will be encouraged to add inoperative subjects to sell their proposal with empty (and probably unfunded) promises. Results could range from whimsical to menacing. A group seeking the decriminalization of certain drugs would be wise to seek votes from older voters by adding an inoperative subject demanding legislation legalizing the production of generic versions of currently patented and highly priced drugs to reduce the costs of medications. The same group might seek votes from tax foes by demanding legislation repealing the sales tax on all pharmacologically related products. A section demanding an increase in business and occupation tax on pharmacies to support local police departments might garner the votes of supporters of law enforcement. Arguably there is rational unity among these proposals because they all embrace one subject: drugs. Cf. Kueckelhan v. Fed. Old Line Ins. Co., 69 Wn.2d 392, 404, 418 P.2d 443 (1966) (holding that “[t]he relationship between fire insurance regulation and rating, fire loss, fire prevention, and fire investigation is rational and reasonable.”). But the confusion and distraction will not serve our State and is prohibited by our constitution. The potential and temptations for creative logrolling have few limits. Our constitution, read properly, forbids embracing two subjects in one bill whether the subjects are operative or not.
I agree with the majority that mere “policy fluff’ does not create a second subject. But this case is not about mere policy fluff, or broad statements of purpose. This case is not about preambles, and we have no occasion to consider whether truly precatory language, properly constrained to a preamble, can create a second subject. I am inclined to think it would not. Cf. State ex rel. Berry v. Superior Court for Thurston County, 92 Wash. 16, 30-32, 159 P. 92 (1916) *446(holding nonbinding language in a preface or preamble is no part of the law).
Preambles, at their best, are eloquent statements of purpose that exhort and explain. E.g., Wash Const, pmbl.; U.S. Const. pmbl. They are aids to interpretation that, used properly, add much to our law. See Black’s Law Dictionary 1194 (7th ed. 1999); see also In re Bale, 63 Wn.2d 83, 86-87, 385 P.2d 545 (1963) (harmonizing broad preamble with specific operative requirements of Workers’ Compensation Act).12 While I agree that drawing the line between preambles and nonoperative subjects may present hard questions in the future, 1-776 does not present a close case. Also, this is not unknown territory in this court, it has long been called upon to determine what is preamble and what is operative law. See, e.g., Seattle Sch. Dist. No. 1 v. State, 90 Wn.2d 476, 585 P.2d 71 (1978); State ex rel. Griffiths v. Superior Court for Thurston County, 92 Wash. 44, 45, 159 P. 101, 162 P. 360 (1916).
But this case is not about mere policy fluff and preambles. Instead, this case is about specific, if nonmandatory, direction to public officers to take specific action in the body of a bill. While operative language certainly trumps precatory language, it does not follow that specific, if inoperative, language in the body of a bill is meaningless. It may embrace a second subject.
When an initiative embodies two unrelated subjects, it is impossible for the court to assess whether either subject would have received majority support if voted on separately. We have no way of determining whether a majority of voters would have voted to limit license tabs without the opportunity to express their displeasure of light rail. Consequently, the entire initiative must be voided, and there is no need to reach the remaining contentions. E.g., City of Burien v. Kiga, 144 Wn.2d 819, 825, 31 P.3d 659 (2001).
*447CONCLUSION
Article II, section 19 forbids the proponents of bills from engaging in the age-old practice of mixing unrelated subjects into a single bill to make them all more palatable. The substantive requirements of our constitution may not be eluded by merely making one subject inoperative. I respectfully dissent.
Ireland and Bridge, JJ., concur with Chambers, J.
APPENDIX A
Section 1 of 1-776, “POLICIES AND PURPOSES,” reads as follows:
This measure would require license tab fees to be $30 per year for motor vehicles and light trucks and would repeal certain government-imposed charges, including excise taxes and fees, levied on motor vehicles. Politicians promised “$30 license tabs are here to stay” and promised any increases in vehicle-related taxes, fees and surcharges would be put to a public vote. Politicians should keep their promises. As long as taxpayers must pay incredibly high sales taxes when buying motor vehicles (meaning state and local governments receive huge windfalls of sales tax revenue from these transactions), the people want license tab fees to not exceed the promised $30 per year. Without this follow-up measure, “tab creep” will continue until license tab fees are once again obscenely expensive, as they were prior to Initiative 695. The people want a public vote on any increases in vehicle-related taxes, fees and surcharges to ensure increased accountability. Voters will require more cost-effective use of existing revenues and fundamental reforms before approving higher charges on motor vehicles (such changes may remove the need for any increases). Also, dramatic changes to transportation plans and programs previously presented to voters must be resubmitted. This measure provides a strong directive to all taxing districts to obtain voter approval before imposing taxes, fees and surcharges on motor vehicles. However, if the legislature ignores this clear message, a referendum will be filed to protect the voters’ rights. *448Politicians should just do the right thing and keep their promises.
CP at 370 (emphasis added).
APPENDIX B
Section 7, “LEGISLATIVE INTENT RELATING TO OUTSTANDING BONDS,” provides as follows:
If the repeal of taxes in section 6 of this act affects any bonds previously issued for any purpose relating to light rail, the people expect transit agencies to retire these bonds using reserve funds including accrued interest, sale of property or equipment, new voter approved tax revenues, or any combination of these sources of revenue. Taxing districts should abstain from further bond sales for any purpose relating to light rail until voters decide this measure. The people encourage transit agencies to put another tax revenue measure before voters if they want to continue with a light rail system dramatically changed from that previously represented to and approved by voters.
CP at 372 (emphasis added).
After modification, further reconsideration denied March 9, 2004.

 Section 1 of the initiative provides that “dramatic changes to transportation plans and programs previously presented to voters must be resubmitted.” Initiative Measure 776 § 1 (1-776). Section 7 provides:
If the repeal of taxes in section 6 of this act affects any bonds previously issued for any purpose relating to light rail, the people expect transit agencies to retire these bonds using reserve funds including accrued interest, sale of property or equipment, new voter approved tax revenues, or any combination of these sources of revenue. Taxing districts should abstain from further bond sales for any purpose relating to light rail until voters decide this measure. The people encourage transit agencies to put another tax revenue measure before voters if they want to continue with a light rail system dramatically changed from that previously represented to and approved by voters.
1-776 § 7; Clerk’s Papers at 372.


 Amalgamated, Transit, 142 Wn.2d at 212 is not contrary. Amalgamated Transit held that 1-695 violated article II, section 19 for containing unrelated laws. But all laws must start as bills. Const, art. II, § 18. The question before us was not present in Amalgamated Transit. Colorado precedent is not persuasive, as its constitution, while similar, is procedurally quite distinct and its case law has taken a different analytical approach to this problem. Compare In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 265, 3 P.3d 1210 (Colo. 2000) with Amalgamated Transit, 142 Wn.2d 183. Further, In re Title was decided *445by the Colorado Supreme Court as essentially an advisory opinion, without the benefit of opposing argument.


 I note that preambles may be improperly used. This court has struck from the ballot supposed preambles that contained controvertible, argumentative statements. See State ex rel. Griffiths v. Superior Court for Thurston County, 92 Wash. 44, 159 P. 101, 162 P. 360 (1916).